       

 

Debtor 1 Addie Jackson
First Name Middie Name Last Name

Debtor 2
(Spouse, iffiling} First Name Middle Nara Last Name

 

United States Bankruptcy Court for the: Southern District of indiana

Case number 19-01064-RLM-7
(lf known}

 

 

 

Official Form 427
Cover Sheet for Reaffirmation Agreement

Anyone who is a party to @ reaffirmation agreement may fill out and file this form. Fill it out completely, attach it to the reaffirmation
agreement, and file the documents within the time set under Bankruptcy Rule 4008.

  

; Explain the Repayment Terms of the Reaffirmation Agreement

1. Who is the Creditor? ACAR Leasing LTD d/b/a GM Financial Leasing
Name of the creditor

 

 

 

. Lon ws “Monthly installments in the amount of $248.12 (future
2, How muchis the debt? On the date that the bankruptcy case is filed $ 6,962.40 payment amount under the Lease may be cifferent}
—— commencing on 4/7/2019 and continuing on the same day of

. . «« gach succeading month until the end of Lease term (12/7/2020)
To be paid under the reaffirmation agreement $ 8,962.40 plus all amounts due under the Laase at the termination of the
Lease

$ * per month for * months (if fixed interest rafe}

*Plus all amounts due under the lease at the termination of the lease.

 

‘13, What is the Annual

i 4
Percentage Rate (APR) Before the bankruptcy case was filed 0.0%
of interest? (See
Bankruptcy Code Under the reaffirmation agreement 0.0% [ ] Fixed rate
§ S24(kK)(3E}. [ ] Adjustable rate

 

4. Does collateralsecure [jNo
the debt? [X] Yes. Describe the collateral. 2017 GMC TRUCKS TERRAIN 2W, VIN: 2GKALMEK7H6207785

 

Current market value $ 17,425.00

 

5. Does the creditor assert [X] No

 

that the debt is [ ] Yes. Attach an explanation of the nature of the debt and the basis for contending that the debt is
nondischargeable? nondischargeable.
6. Using information from — income and expenses reported on Schedules | and J Income and expenses stated on the reaffirmation agreement

Schedule |: Your Income .
(Official Form 1061) and
Schedule J: Your

_ line 12 of schedule | after payroll deductions
Expenses (Official Form

 
 

 

OOF

6h. Present net monthly income

 

6d. Scheduled net monthly income (- j. i.

Subtract tine 6b and 6c from 6a. “ Subtract line 6f and 6g from Ga.
If the total is less than 0, put the If the total is less than 0, put the
number in brackets. number in brackets.

 

6a. Combined monthly income from = $ fF sy & 6e, Monthly income from all sources = $ Pe Se cy

106J), fill in the amounts. ., mp ger
) 6b. Monthly expenses from line 22¢ _.$ be 6f. Monthly expenses _$ ) RS PA
of Schedule J —
6c, Monthly payments on ail _ "} 8g. Monthly payments on ail _3 ~ fo)
reaffirmed debts not listed on —_— reaffirmed debts not included in -
Schedule J / monthly expenses

 

 

Official Form 427 Cover Sheet for Reaffirmation Agreement page 1

 

 

 
 

Debtor 1 Addie Jackson Case number (if known) 19-01064-RLM-7,

First Name Middle Name Last Name

 

Are the income amounts tu'No

 

 

 

 

 

7.
on lines 6a and Ge { ] Yes. Explain why they are different and complete line 10.
different?

8. Are the expense hyo

amounts online 6b and [ ] Yes. Explain why they are different and complete line 10.
6f different?

 

 

 

Is the net monthly [ ] No
than 0? in line 6h tess Lives. A presumption of undue hardship arises (unless the creditor is a credit union).

Explain how the debtor will make monthly payments on the reaffirmed debi and pay other living expenses.
Complete line 10.

ay  Aaet DaeeR Er

 

La YP esied?

 

 

10. Debtor's certification ! certify that each explanation on lines 7-9 is true and correct.
about lines 7-9

if any answer on lines 7-9 is .
Yes, the debtor must sign -
here, X-

  

 

_ if
Signature of Debtor 4 Signature of Debtor 2 (Spouse Only in a Joint Case}

 

 

 

lf ail the answers on lines 7-9
are No, go to line 47.

 

11. Did an attorney [ ] No

represent the debtor in paves. Has the attorney executed a declaration or an affidavit to support the reaffirmation agreement?
negotiating the

reaffirmation agreement? { ]No

[yYes.

 

 

  

iS fee Sign Here

Whoever fills out this form | certify that the attached agreement is a true and correct copy of the reaffirmation agreement between the

 

 

must sign here. parties identified on this Cover Sheet for Reaffirmation Agreement.
4X tas
x \\n Date ( do] LG
- ¥ MM /DDIYYYY
Signature

Ww ic (Mca

Printed Name

Check one:

[ ] Pebter or Debtor's Attorney
Lf] Creditor or Creditor's Attorney

 

Official Form 427 Cover Sheet for Reaffirmation Agreement page 2

 

 

 

 
       

 

B2400A/B ALT (Form 2400A/B ALT) (12/15) rs
Presumption of Undue Hardship

EJ] No Presumption of Undue Hardship
(Check box as directed in Part D: Debtor's Statement
in Support of Reaffirmation Agreement.)

 

 

 

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF INDIANA

Bky. No. 19-01064-RLM-7

 

In re:
Addie Jackson Chapter 7
Debtor(s)
REAFFIRMATION AGREEMENT
| [Indicate all documents included in this filing by checking each applicable box]
_f /
[4 Part A: Disclosures, Instructions, [t] Part D: Debtor's Statement in Support of
/f and Notice to Debtor (Pages 1-5) | Reaffirmation Agreement
fd Part B: Reaffirmation Agreement [1] Part E: Motion for Court Approval
Part C: Certification by Debtor's
Attorney

[Note: Complete Part E only if debtor was not represented by an attorney during the course of
negotiating this agreement. Note also: Ifyou complete Part E, you must prepare and file Form
240C ALT — Order on Reaffirmation Agreement. ]

Name of Creditor: ACAR Leasing LTD d/b/a GM Financial Leasing
[I (Check this box if] Creditor is a Credit Union as defined in §19(b)(1)(a)(iv) of the
Federal Reserve Act
PART A: DISCLOSURE STATEMENT, INSTRUCTIONS AND NOTICE TO DEBTOR
1. DISCLOSURE STATEMENT

Before Agreeing to Reaffirm a Debt, Review These Important Disclosures:

SUMMARY OF REAFFIRMATION AGREEMENT
This Summary is made pursuant to the requirements of the Bankruptcy Code.

DATE OF DISCLOSURE STATEMENT: FEBRUARY 27, 2019

AMOUNT REAFFIRMED

The amount of debt you have agreed to reaffirm: $6,962.40 *
“Plus all amounts due under the Lease at termination.

The amount of debt you have agreed to reaffirm includes all fees and costs (if any) that have

accrued as of the date of this disclosure. Your credit agreement may obligate you to pay additional
amounts which may come due after the date of this disclosure. Consult your credit agreement.

 

 
 

 

B2400A/B ALT (Form 2400A/B ALT) (12/15) 49-01064-RLM-7 / x000xx8095 / 982874 - Page 2

ANNUAL PERCENTAGE RATE

[The annual percentage rate can be disclosed in different ways, depending on the type of debt]

a, Ifthe debt is an extension of “credit” under an “open end credit plan,” as those terms
are defined in § 103 of the Truth in Lending Act, such as a credit card, the creditor may disclose
the annual percentage rate shown in (i) below or, to the extent this rate is not readily available
or not applicable, the simple interest rate shown in (4i) below, or both.

(i) The Annual Percentage Rate disclosed, or that would have been disclosed, to the
debtor in the most recent periodic statement prior to entering into the reaffirmation
agreement described in Part B below or, if no such periodic statement was given to the
debtor during the prior six months, the annual percentage rate as it would have been so
disclosed at the time of the disclosure statement: %

— And/Or —~

(ii) The simple interest rate applicable to the amount reaffirmed as of the date this
disclosure statement is given to the debtor: %, If different simple interest
rates apply to different balances included in the amount reaffirmed, the amount of each
balance and the rate applicable to it are:

 

 

$ @ %;
$ @ %;
$ @ %,

 

b. Ifthe debt is an extension of credit other than under than an open end credit plan, the '
creditor may disclose the annual percentage rate shown in (i) below, or, to the extent this rate is
not readily available or not applicable, the simple interest rate shown in (ii) below, or both.

* No interest rate under the Lease

(i) The Annual Percentage Rate under §128(a)(4) of the Truth in Lending Act, as
disclosed to the debtor in the most recent disclosure statement given to the debtor prior
to entering into the reaffirmation agreement with respect to the debt or, ifno such
disclosure statement was given to the debtor, the annual percentage rate as it would
have been so disclosed:

— And/Or —
(ii) The simple interest rate applicable to the amount reaffirmed as of the date this

disclosure statement is given to the debtor: %. If different simple interest
rates apply to different balances included in the amount reaffirmed,

 

 

 
 

   

     

B2400A/B ALT (Form 2400A/B ALT) (12/15) 49-01064-RLM-7 | xxxxx8095 / 982874 - Page 3

the amount of each balance and the rate applicable to it are:

 

 

5 @, %;
$ @ %3
$ @ %,

 

c, If the underlying debt transaction was disclosed as a variable rate transaction on the
most recent disclosure given under the Truth in Lending Act:

The interest rate on your loan may be a variable interest rate which changes from time
to time, so that the annual percentage rate disclosed here may be higher or lower.

d. If the reaffirmed debt is secured by a security interest or lien, which has not been
waived or determined to be void by a final order of the court, the following items or types of
items of the debtor’s goods or property remain subject to such security interest or lien in
connection with the debt or debts being reaffirmed in the reaffirmation agreement described in
Part B.

 

Item or Type of Item Original Purchase Price or Original Amount of Loan
Leased 2017 GMC TRUCKS TERRAIN $19,023.76

2W, VIN: 2GKALMEK7H6207795

Optional ---At the election of the creditor, a repayment schedule using one or a combination of
the following may be provided:

Repayment Schedule:

Your first payment in the amount of $ is due on (date), but the future
payment amount may be different. Consult your reaffirmation agreement or credit agreement, as
applicable.

a= Oy---
Your payment schedule will be: (number) payments in the amount of $
each, payable (monthly, annually, weekly, etc.) on the (day) of each

(week, month, etc.), unless altered later by mutual agreement in writing.

---Or---

A reasonably specific description of the debtor’s repayment obligations to the extent known by
the creditor or creditor’s representative.

monthly installments in the amount of $248.12 (future payment amount under
the Lease may be different) commencing on 4/7/2019 and continuing on the same
day of each succeeding month until the end of Lease term (12/7/2020) plus all
amounts due under the Lease at the termination of the Lease

 
 

       

B2400A/B ALT (Form 2400A/B ALT) (12/15) 49-01064-RLM-7 / xxxxx8095 / 982874 - Page 4

2, INSTRUCTIONS AND NOTICE TO DEBTOR

Reaffirming is a serious financial decision. The law requires you to take
certain steps to make sure the decision is in your best interest. Lf these steps are not completed,
the reaffirmation agreement is not effective, even though you have signed it.

1. Read the disclosures in this Part A carefully. Consider the decision to reaffirm
carefully. Then, if you want to reaffirm, sign the reaffirmation agreement in Part B (or you may
use a separate agreement you and your creditor agree on).

2. Complete and sign Part D and be sure you can afford to make the payments you are
agreeing to make and have received a copy of the disclosure statement and a completed and
signed reaffirmation agreement.

3. If you were represented by an attorney during the negotiation of your reaffirmation
agreement, the attorney must have signed the certification in Part C.

4, If you were not represented by an attorney during the negotiation of your
reaffirmation agreement, you must have completed and signed Part E.

5. The original of this disclosure must be filed with the court by you or your creditor.
If a separate reaffirmation agreement (other than the one in Part B) has been signed, it must be
attached.

6. If the creditor is not a Credit Union and you were represented by an attorney
during the negotiation of your reaffirmation agreement, your reaffirmation agreement becomes
effective upon filing with the court unless the reaffirmation is presumed to be an undue
hardship as explained in Part D. If the creditor is a Credit Union and you were represented by
an attorney during the negotiation of your reaffirmation agreement, your reaffirmation
agreement becomes effective upon filing with the court.

7. If you were not represented by an attorney during the negotiation of your
reaffirmation agreement, it will not be effective unless the court approves it. The court will
notify you and the creditor of the hearing on your reaffirmation agreement. You must attend this
hearing in bankruptcy court where the judge will review your reaffirmation agreement. The
bankruptcy court must approve your reaffirmation agreement as consistent with your best
interests, except that no court approval is required if your reaffirmation agreement is for a
consumer debt secured by a mortgage, deed of trust, security deed, or other lien on your real
property, like your home.

 

 
 

 

 

B2400A/B ALT (Form 2400A/B ALT) (12/15) 19-01064-RLM-7 / xxxxx8095 / 982874 - Page 5

YOUR RIGHT TO RESCIND (CANCEL) YOUR REAFFIRMATION AGREEMENT

You may rescind (cancel) your reaffirmation agreement at any time before the
bankruptcy court enters a discharge order, or before the expiration of the 60 day period that
begins on the date your reaffirmation agreement is filed with the court, whichever occurs later.
To rescind (cancel) your reaffirmation agreement, you must notify the creditor that your
reaffirmation agreement is rescinded (or canceled).

Frequently asked questions:

What are your obligations if you teaffirm the debt?. A reaffirmed debt remains your
personal legal obligation: It is not discharged in your bankruptcy case. That means that if you
default on your reaffirmed debt after your bankruptcy case is over, your creditor may be able to
take your property or your wages. Otherwise, your obligations will be determined by the
reaffirmation agreement which may have changed the terms of the original agreement. For
example, if you are reaffirming an open end credit agreement, the creditor may be permitted by
that agreement or applicable law to change the terms of that agreement in the future under
certain conditions.

Are you required to enter into a reaffirmation agreement by any law? No you are not
required to reaffirm a debt by any law. Only agree to reaffirm a debt if it is in your best interest.
Be sure you can afford the payments you agree to make.

What if your creditor has a security interest or lien? Your bankruptcy discharge does not
eliminate any lien on your property. A ‘‘lien’’ is often referred to as a security interest, deed of
trust, mortgage or security deed. Even if you do not reaffirm and your personal liability on the
debt is discharged, because of the lien your creditor may still have the right to take the property
securing the lien if you do not pay the debt or default on it. If the lien is on an item of personal
property that is exempt under your State’s law or that the trustee has abandoned, you may be
able to redeem the item rather than reaffirm the debt. To redeem, you must make a single
payment to the creditor equal to the amount of the allowed secured claim, as agreed by the
parties or determined by the court.

NOTE: When this disclosure refers to what a creditor ‘‘may’’ do, it does not use
the word “may”’ to give the creditor specific permission. The word ‘‘may’’ is

used to tell you what might occur if the law permits the creditor to take the action.
If you have questions about whether to reaffirm a debt or what the law requires,
consult with the attorney who helped you negotiate this agreement reaffirming a
debt. If you don’t have an attorney helping you, the judge will explain the effect
of your reaffirming a debt when the hearing on the reaffirmation agreement is
held.

 

 
 

 

     

B2400A/B ALT (Form 2400A/B ALT) (12/15) 19-01064-RLM-7 / xxxxx8095 / 982874 - Page 6

PART B: REAFFIRMATION AGREEMENT

I (we) agree to reaffirm the debts arising under the credit agreement described below.

1, Brief description of credit agreement:
Lease datedDecember 7, 2016.

2. Description of any changes to the credit agreement made as part of this reaffirmation agreement:

See PART A: DISCLOSURE STATEMENT for reaffirmed amount, interest rate and payment terms, Unless otherwise changed in this
reaffirmation agreement, | (we) reaffirm all other terms and conditions of the credit agreement. Any changes to the credit agreement contained
in this reaffirmation agreement will not be effective if this reaffirmation agreement is rescinded or disapproved by the court,

Creditor js willing to have the Lease assumed by Debtor{s) upon such terms as are contained in this agreement. | (we) agree that by signing
this agreement, | (we) am providing notification to Creditor that the lease is assumed by the Debtor(s) pursuant to 11 U.S.C, 365(p}(2}(B).
Debtor(s) represent that neither they, their attorneys, nor agents made any changes to the reaffirmation amount, Interest rate or repayment
terms set forth in the original reaffirmation agreement proposed by Creditor. The parties agree that any changes made by Debtor(s}, their
attorneys or agents to the original agreement sent by Creditor shall not be enforceable unless the Creditor places initials next to any proposed
change in the reaffirmation amount, Interest rate or repayment terms. In the event such changes are made without Creditor's initials, the
reaffirmation agreement shall be voidable by the Creditor at any time, notwithstanding the fact that it may have been signed and filed with the
Bankruptcy Court,

Until invoicing is restarted, payments should be mailed to Creditor at the following address:
ACAR Leasing LTD d/b/a GM Financial Leasing

TO BE EFFECTIVE, ANY NOTICE OF RESCISSION MUST BE MAILED TO THE FOLLOWING ADDRESS,

ACAR Leasing LTD d/b/a GM Financial Leasing
PO Box 183833

Arlington, TX 76696
SIGNATURE(S):
Borrower: Accepted by Creditor:

ACAR Leasing LTD d/b/a GM Financial Leasing

 

(Printed Name of Creditor)

PO Box 183853
Arlington, TX 76096

 

 

(Signature)
440

(Address of Creditor)

 

Date. (*

 

 

Co-Borrower, if also reaffirming these debts:

 

 

 

 

(Print Name) (Printed Name and Title of Individual
Signing for Creditor)
(Signature) Date of creditor acceptance:

 

Date:

 

 

 

 

 
 

       

Case 19-01064-RLM-7 Doc11_ Filed 04/22/19 EOD 04/22/19 16:44:49 Pg9of11

B2400A/B ALT (Form 2400A/B ALT) (12/15) 19-01064-RLM-7 / xxxxx8095 / 982874 - Page 7

PART C: CERTIFICATION BY DEBTOR'S ATTORNEY (IF ANY)

[To be filed only if the attorney represented the debtor in negotiating the reaffirmation
agreement. ]

I hereby certify that (1) this agreement represents a fully informed and voluntary
agreement by the debtor; (2) this agreement does not impose an undue hardship on the debtor
or any dependent of the debtor; and (3) I have fully advised the debtor of the legal effect and
consequences of this agreement and any default under this agreement.

LJ [Check box, if applicable and the creditor is not a Credit Union] A presumption of
undue hardship has been established with respect to this agreement. In my opinion, however,
the debtor is able to make the required payment.

 

Printed Name of Debtor's Attorney: Wy aa S : Lub Reseed,

4
Signature of Debtor's Attomey:f/ [ iL

ans

 

 

 

 
 

       

B2400A4/B ALT (Form 2400A/B ALT) (12/15) 49-01064-RLM-7 / xxxxx8095 / 982874 - Page 8

PART D: DEBTOR’S STATEMENT IN SUPPORT OF REAFFIRMATION AGREEMENT

[Read and complete numbered paragraphs I and 2, OR, if the creditor is a Credit Union

and the debtor is represented by an attorney, read section 3. Sign the appropriate signature
line(s) and date your signature. Ifyou complete paragraphs 1 and 2 and your income less
monthip expenses does not leave enough to make the payments under this reaffirmation
agreement, check the box at the top of page I indicating “Presumption of Undue Hardship.”
Otherwise, check the box at the top of page I indicating “No Presumption of Undue Hardship” ]

1. I believe this reaffirmation agreement will not impose an undue hardship on my
dependents or me. I can afford to make the payments on the reaffirmed debt because my monthly
income (take home pay plus any other income received) is $/ “7 (8 €©, and my actual current
monthly expenses including monthly pam on post-bankruptcy debt and other reaffirmation
agreements total $/;4// .©_, leaving $ 277 ££) to make the required payments on this
reaffirmed debt.

 

   

l understand that if my income less my monthly expenses does not leave enough to make
the payments, this reaffirmation agreement is presumed to be an undue hardship on me and must be
reviewed by the court. However, this presumption may be overcome if I explain to the satisfaction
of ne welt how I can afford to make e the payments here:

tek Pow £ ey a Ke PL ib. beh.

oe

 

(Use an additional page if needed for a full explanation.)

2,  Irecetved a copy of the Reaffirmation Disclosure Statement in Part A and a
completed and Signed reatfirmation agreement.

 

 

 

Signed: Khel. mt nae
Debio)
(I oint Debtor, af any)

Date: Cou OF F 2Oy

— Or —
[Tf the creditor is a Credit Union and the debtor is represented by an attorney.]
3. Ibelieve this reaffirmation agreement is in my financial interest. I can afford to
make the payments on the reaffirmed debt. I received a copy of the Reaffirmation Disclosure
Statement in Part A and a completed and signed reaffirmation agreement.

Signed:

 

(Debtor)

 

(Joint Debtor, if any)
Date:

 

 
 

       

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF INDIANA

In re: Bky. No. 19-01064-RLM-*

Addie Jackson
Debtor(s) Chapter *

{To be completed and filed only if the debtor is not represented by an attorney in negotiating the
reaffirmation agreement. ]

MOTION FOR COURT APPROVAL OF REAFFIRMATION AGREEMENT

I (we), the debtor(s), affirm the following to be true and correct:
I am not represented by an attorney in connection with this reaffirmation agreement.
I believe this reaffirmation agreement is in my best interest based on the income and

expenses I have disclosed in my Statement in Support of this reaffirmation agreement, and
because (provide any additional relevant reasons the court should consider):

Therefore, I ask the court for an order approving this reaffirmation agreement under
the following provisions (check all applicable boxes):

[I 11 U/S.C. § 524(c)(6) (debtor is not represented by an attorney during the
course of the negotiation of the reaffirmation agreement)

i TLUS.C. § 524(m) (presumption of undue hardship has arisen because
monthly expenses exceed monthly income)

  

Yo
c. es :

Signed: aes ~
(Debtor) é

 

 

(Joint Debtor, if any)

Date: PPP LIT ph Poy

 

 
